Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 10/28/2022 have been fully considered but are not persuasive to overcome the rejection.  Examiner responds to the Applicant’s argument as the following reasons:
With respect to the 35 USC 103 Rejection: Applicant argues that the cited references of Nishida and Watamabe fail to teach “correcting a curvature of the lane separation line that is obtained through the image processing of the image of the lane separation line, based on the maximum curvature that is estimated”.  Examiner disagrees to the Applicant’s argument.
Examiner Response: at [0072] Watamabe teaches that the coordinates of the vehicle lane boundary point are used to determine the travel path parameter which relates to the shape and size of the travel path are taken as the radius of curvature (see at least [0047]+) which are estimated and computed by a travel path estimation apparatus 10 that includes an image capture device 12 (see at least [0043]-[0044]+) which meets the scope of “correcting a curvature of the lane separation line that is obtained through the image processing of the image of the lane separation line, based on the maximum curvature that is estimated”.
Therefore the rejection still remains.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishida (JP2007018451) in view of Watamabe (20130177211).
With regarding to claim 1, Nishida discloses a lane separation line detection correcting device of a vehicle, comprising: 
a camera to capture an image of a lane separation line of a road along which the vehicle is traveling, and an image of a road sign or a road marking (camera 12 captures images of lanes separation line of a road which the vehicle is traveling, wherein the image of road includes white lines delimit the lanes, see at least the description of Fig.1), and 
at least one processor configured to: 
perform image processing on the captured image of the lane separation line to detect the lane separation line; perform image processing on the captured image of the road sign or the road marking to detect a speed limit indicated by the road sign or the road marking (the image processing unit 14 processes the captured images to generate a linear edge line based on the road marking line, see at least the description of Fig.1);  
estimate the curvature and yaw angle of the road lane based on the road lane markings, see the description of Fig.4 at step 116.
Correct the road lane lime based on the curvature line information, see at least the description of Fig.4 and step 120.
automatically control steering of the host vehicle based on the lane separation line having the corrected curvature (automatically steering control device 20, see at least the description of Fig1).
Nishida discloses the claimed subject matter but fails to teach estimating a maximum curvature of the road along which the vehicle is traveling, based on the speed limit indicated by the road sign or the road marking; and correct a curvature of the lane separation line that is obtained through the image processing of the image of the lane separation line. 2
 Watamabe discloses a travel path estimation apparatus and method (see the abstract).  The system estimates the road width based on the lane boundary points (see at least [0047]-[0048]+, and corrects the lane separated line based on the road width and the lane boundary points, see at least [0047]+).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Nishida by including estimating the road width and correct the lane separated line based on the road width and the lane boundary points as taught by Watamabe for improving the driving performance with safety.


With regarding to claim 2, Nishida discloses lane separation line detection correcting method of a vehicle, comprising: 
capturing, by a camera, an image of a lane separation line of a road along which the vehicle is traveling, and an image of a road sign or a road marking (camera 12 captures images of lanes separation line of a road which the vehicle is traveling, wherein the image of road includes white lines delimit the lanes, see at least the description of Fig.1); 
performing, by at least one processor, image processing on the captured image of the lane separation line to detect the lane separation line; performing, by the at least one processor, image processing on the captured image of the road sign or the road marking to detect a speed limit indicated by the road sign or the road marking (the image processing unit 14 processes the captured images to generate a linear edge line based on the road marking line, see at least the description of Fig.1); 
estimate the curvature and yaw angle of the road lane based on the road lane markings, see the description of Fig.4 at step 116.
Correct the road lane lime based on the curvature line information, see at least the description of Fig.4 and step 120.
automatically control steering of the host vehicle based on the lane separation line having the corrected curvature (automatically steering control device 20, see at least the description of Fig1).
Nishida discloses the claimed subject matter but fails to teach estimating a maximum curvature of the road along which the vehicle is traveling, based on the speed limit indicated by the road sign or the road marking; and correct a curvature of the lane separation line that is obtained through the image processing of the image of the lane separation line.
 
Watamabe discloses a travel path estimation apparatus and method (see the abstract).  The system estimates the road width based on the lane boundary points (see at least [0047]-[0048]+, and corrects the lane separated line based on the road width and the lane boundary points, see at least [0047]+).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Nishida by including estimating the road width and correct the lane separated line based on the road width and the lane boundary points as taught by Watamabe for improving the driving performance with safety.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGA X NGUYEN whose telephone number is (571)272-5217. The examiner can normally be reached M-F 5:30AM - 2:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JELANI SMITH can be reached on 571-270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NGA X NGUYEN/Primary Examiner, Art Unit 3662